DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-11 and 16-20 are allowable. Claims 12-15, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions groups I and II, as set forth in the Office action mailed on 9/20/2021, is hereby withdrawn and claims 12-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Amendment
The Amendment filed 3/24/2022 has been entered.  Applicant’s amendment and corresponding arguments, see Pages 8-12, with respect to claim 1 has been fully considered and is persuasive.  The rejection of the claim has been withdrawn.  Applicant’s amendment to the Claims have overcome each and every 112b rejection set forth in the non-Final Office Action previously mailed on 12/24/2021.  
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 12 are allowable for requiring:
“…an enclosure comprising an irradiation emission directing device and an inert environment, wherein the inert environment of the enclosure is located above a gas zone, the gas zone being between the enclosure and a work surface.”
Meaning only the irradiation emission directing device is contained within the inert environment of the enclosure and the gas zone is generated between the closure and the work surface.
	The closest prior art of record, Volk (US 9,597,731 B2), discloses an additive manufacturing apparatus (Figures 1-2) and corresponding method (col. 2, liens 46-51), comprising: a stabilizing system (Figure 5; col. 4, lines 40-46) having a bladder (col. 8, lines 20-26, a compressible bladder connected to the build platform and the base may be used); a build platform (102) on the stabilizing system (100); and a build unit positioned over the build platform (col. 3, lines 50-58), wherein the build unit comprises a powder dispenser (claim 1) and a recoated blade (118).  Likewise, Volk discloses applying a layer of powder on the build platform (claim 1, for depositing a build material above the build platform); bonding at least a part of the layer with an irradiation emission to form a portion of an object (120 in Figure 2; col. 3, lines 54-55, for melting or sintering the build material to create a build piece); moving the build platform downward (col. 4, lines 7-8, base is lowered by a pillar …in the z-direction); and repeating said steps to form the object (col. 4, lines 11-12, layer-wise print process can be repeated until the build piece is completed).  However, Volk neither teaches nor suggests the build unit comprises an enclosure containing the irradiation emission directing device and an inert environment, wherein the inert environment of the enclosure is located above a gas zone, the gas zone being between the enclosure and a work surface.  In fact, Volk discloses the entire apparatus (e.g. the build unit and build platform) being contained within a chamber (104 in Figure 2).
	Another prior art, Ferrer (US 2014/0271965 A1), is referenced for disclosing an additive manufacturing apparatus (Figure 1), comprising: a gas flow device (pump 113 and recirculation loop 111) configured to supply and remove air across the work surface (paragraph 0024, gas is recirculated from the outlet to the inlet).  The gas flow device creates a zone over the powder bed to carry and remove debris generated from irradiated the powder material (paragraph 0031).  However, similar to Volk, the entirety of the apparatus is contained within a chamber (as shown in Figure 1; paragraph 0024, the recirculation loop may be contained with the build chamber).  Hence, one of ordinary skill in the art would not look to Ferrer to address the deficiencies of Volk.  As disclosed in the current application, providing the gas zone between the enclosure and the work surface enables creating a substantially laminar gas flow to facilitate removal of any effluent plume (e.g. smoke, condensates, and impurities) caused by melting of the material (paragraph 0045 of the instant Specification).  Likewise, providing only the build unit within an enclosure enables creating the laminar gas flow while requiring a significantly smaller volume of the apparatus be maintained a low oxygen content (paragraph 0046 of the instant Specification).
Claims 2-11 and 16-20 are allowable at least for depending on claims 1 and 12, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        8/11/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715